 


 HR 4152 ENR: Support for the Sovereignty, Integrity, Democracy, and Economic Stability of Ukraine Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 4152 
 
AN ACT 
To provide for the costs of loan guarantees for Ukraine. 
 
 
1.Short titleThis Act may be cited as the Support for the Sovereignty, Integrity, Democracy, and Economic Stability of Ukraine Act of 2014.
2.DefinitionsIn this Act:
(1)AlienThe term alien has the meaning given that term in section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)).
(2)Appropriate congressional committeesThe term appropriate congressional committees means—
(A)the Committee on Foreign Relations, the Select Committee on Intelligence, the Committee on Appropriations, and the majority leader and minority leader of the Senate; and
(B)the Committee on Foreign Affairs, the Permanent Select Committee on Intelligence, the Committee on Appropriations, and the Speaker and minority leader of the House of Representatives.
(3)Materially assistedThe term materially assisted means the provision of assistance that is significant and of a kind directly relevant to acts described in paragraph (1), (2), or (3) of section 8(a) or acts described in section 9(a)(1).
(4)United states personThe term United States person means—
(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
(B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.
3.United states policy toward UkraineIt is the policy of the United States—
(1)to condemn the unjustified military intervention of the Russian Federation in the Crimea region of Ukraine and its concurrent occupation of that region, as well as any other form of political, economic, or military aggression against Ukraine;
(2)to reaffirm the commitment of the United States to, and to remind Russia of its ongoing commitment to, the 1994 Budapest Memorandum on Security Assurances, which was executed jointly with the Russian Federation and the United Kingdom and explicitly secures the independence, sovereignty, and territorial integrity and borders of Ukraine, and to demand the immediate cessation of improper activities, including the seizures of airfields and other locations, and the immediate return of Russian forces to their barracks;
(3)to work with United States partners in the European Union, the North Atlantic Treaty Organization, and at the United Nations to ensure that all nations recognize and not undermine, nor seek to undermine, the independence, sovereignty, or territorial or economic integrity of Ukraine;
(4)to use all appropriate economic elements of United States national power, in coordination with United States allies, to protect the independence, sovereignty, and territorial and economic integrity of Ukraine;
(5)to support the people of Ukraine in their desire to forge closer ties with Europe, including signing an Association Agreement with the European Union as a means to address endemic corruption, consolidate democracy, and achieve sustained prosperity;
(6)to use the voice and vote of the United States to secure sufficient resources through the International Monetary Fund to support needed economic structural reforms in Ukraine under conditions that will reinforce a sovereign decision by the Government of Ukraine to sign and implement an association agreement with the European Union;
(7)to help the Government of Ukraine prepare for the presidential election in May 2014;
(8)to reinforce the efforts of the Government of Ukraine to bring to justice those responsible for the acts of violence against peaceful protestors and other unprovoked acts of violence related to the antigovernment protests in that began on November 21, 2013;
(9)to support the efforts of the Government of Ukraine to recover and return to the Ukrainian state funds stolen by former President Yanukovych, his family, and other current and former members of the Ukrainian government and elites;
(10)to support the continued professionalization of the Ukrainian military;
(11)to condemn economic extortion by the Russian Federation against Ukraine, Moldova, Lithuania, and other countries in the region designed to obstruct closer ties between the European Union and the countries of the Eastern Partnership and to reduce the harmful consequences of such extortion;
(12)to condemn the continuing and long-standing pattern and practice by the Government of the Russian Federation of physical and economic aggression toward neighboring countries;
(13)to enhance and extend our security cooperation with, security assistance to, and military exercises conducted with, states in Central and Eastern Europe, including North Atlantic Treaty Organization (NATO) member countries, NATO aspirants, and appropriate Eastern Partnership countries;
(14)to reaffirm United States defense commitments to its treaty allies under Article V of the North Atlantic Treaty;
(15)that the continued participation of the Russian Federation in the Group of Eight (G–8) nations should be conditioned on the Government of the Russian Federation respecting the territorial integrity of its neighbors and accepting and adhering to the norms and standards of free, democratic societies as generally practiced by every other member nation of the G–8 nations;
(16)to explore ways for the United States Government to assist the countries of Central and Eastern Europe to diversify their energy sources and achieve energy security; and
(17)to ensure the United States maintains its predominant leadership position and influence within the International Monetary Fund, and to guarantee the International Monetary Fund has the resources and governance structure necessary to support structural reforms in Ukraine and respond to and prevent a potentially serious financial crisis in Ukraine or other foreign economic crises that threatens United States national security.
4.Provision of costs of loan guarantees for Ukraine
(a)In generalFrom the unobligated balance of amounts appropriated or otherwise made available under the heading Economic Support Fund under the heading Funds Appropriated to the President in title III of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76) and in Acts making appropriations for the Department of State, foreign operations, and related programs for preceding fiscal years (other than amounts designated pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A))), amounts shall be made available for the costs (as defined in section 502 of the Congressional Budget Act of 1974 (2 U.S.C. 661a)) of loan guarantees for Ukraine that are hereby authorized to be provided under this Act.
(b)Inapplicability of certain limitationsAmounts made available for the costs of loan guarantees for Ukraine pursuant to subsection (a) shall not be considered assistance for the purpose of provisions of law limiting assistance to Ukraine.
5.Recovery of assets linked to governmental corruption in Ukraine
(a)Asset recoveryThe Secretary of State, in coordination with the Attorney General and the Secretary of the Treasury, shall assist, on an expedited basis as appropriate, the Government of Ukraine to identify, secure, and recover assets linked to acts of corruption by Viktor Yanukovych, members of his family, or other former or current officials of the Government of Ukraine or their accomplices in any jurisdiction through appropriate programs, including the Kleptocracy Asset Recovery Initiative of the Department of Justice.
(b)CoordinationAny asset recovery efforts undertaken pursuant to subsection (a) shall be coordinated through the relevant bilateral or multilateral entities, including, as appropriate, the Egmont Group of Financial Intelligence Units, the Stolen Asset Recovery Initiative of the World Bank Group and the United Nations Office on Drugs and Crime, the Camden Asset Recovery Inter-Agency Network, and the Global Focal Point Initiative of the International Criminal Police Organization (INTERPOL).
(c)Investigative assistanceThe Secretary of State, in coordination with the Attorney General, shall assist the Government of Ukraine, the European Union, and other appropriate countries, on an expedited basis, with formal and informal investigative assistance and training, as appropriate, to support the identification, seizure, and return to the Government of Ukraine of assets linked to acts of corruption.
(d)Priority assignedThe Secretary of the Treasury shall ensure that the Financial Crimes Enforcement Network of the Department of the Treasury assists the Government of Ukraine, the European Union, and other appropriate countries under section 314(a) of the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (31 U.S.C. 5311 note).
6.Democracy, civil society, governance, and technical assistance for ukraine and other states in Central and Eastern Europe
(a)In generalThe Secretary of State shall, subject to the availability of appropriations, directly or through nongovernmental organizations—
(1)improve democratic governance, transparency, accountability, rule of law, and anti-corruption efforts in Ukraine;
(2)support efforts by the Government of Ukraine to foster greater unity among the people and regions of the country;
(3)support the people and Government of Ukraine in preparing to conduct and contest free and fair elections, including through domestic and international election monitoring;
(4)assist in diversifying Ukraine's economy, trade, and energy supplies, including at the national, regional, and local levels;
(5)strengthen democratic institutions and political and civil society organizations in Ukraine;
(6)expand free and unfettered access to independent media of all kinds in Ukraine and assist with the protection of journalists and civil society activists who have been targeted for free speech activities;
(7)support political and economic reform initiatives by Eastern Partnership countries; and
(8)support the efforts of the Government of Ukraine, civil society, and international organizations to enhance the economic and political empowerment of women in Ukraine and to prevent and address violence against women and girls in Ukraine, and support the inclusion of women in Ukraine in any negotiations to restore Ukraine’s security, independence, sovereignty, or territorial or economic integrity.
(b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of State $50,000,000 for fiscal year 2015 to carry out the activities set forth in subsection (a). Amounts appropriated for the activities set forth in subsection (a) shall be used pursuant to the authorization and requirements contained in this section. Additional amounts may be authorized to be appropriated under other provisions of law.
(c)Strategy requirementNot later than 60 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a strategy to carry out the activities set forth in subsection (a).
(d)Notification requirement
(1)In generalFunds appropriated or otherwise made available pursuant to subsection (b) may not be obligated until 15 days after the date on which the President has provided notice of intent to obligate such funds to the appropriate congressional committees.
(2)WaiverThe President may waive the notification requirement under paragraph (1) if the President determines that failure to do so would pose a substantial risk to human health or welfare, in which case notification shall be provided as early as practicable, but in no event later than three days after taking the action to which such notification requirement was applicable in the context of the circumstances necessitating such waiver.
7.Enhanced security cooperation with Ukraine and other countries in Central and Eastern Europe
(a)In generalThe President shall, subject to the availability of appropriations—
(1)enhance security cooperation efforts and relationships amongst countries in Central and Eastern Europe and among the United States, the European Union, and countries in Central and Eastern Europe;
(2)provide additional security assistance, including defense articles and defense services (as those terms are defined in section 47 of the Arms Export Control Act (22 U.S.C. 2794)) and military training, to countries in Central and Eastern Europe, including Ukraine; and
(3)support greater reform, professionalism, and capacity-building efforts within the military, intelligence, and security services in Central and Eastern Europe, including Ukraine.
(b)Authorization of appropriationsThere is authorized to be appropriated to the President a total of $100,000,000 for fiscal years 2015 through 2017 to carry out this section. Amounts appropriated for the activities set forth in subsection (a) shall be used pursuant to the authorization and requirements contained in this section. Additional amounts may be authorized to be appropriated under other provisions of law.
(c)Strategy requirementNot later than 60 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a strategy to carry out the activities set forth in subsection (a).
(d)Notification requirement
(1)In generalFunds appropriated or otherwise made available pursuant to subsection (b) may not be obligated until 15 days after the date on which the President has provided notice of intent to obligate such funds to the appropriate congressional committees and the Committees on Armed Services of the Senate and the House of Representatives.
(2)WaiverThe President may waive the notification requirement under paragraph (1) if the President determines that failure to do so would pose a substantial risk to human health or welfare, in which case notification shall be provided as early as practicable, but in no event later than three days after taking the action to which such notification requirement was applicable in the context of the circumstances necessitating such waiver.
8.Sanctions on persons responsible for violence or undermining the peace, security, stability, sovereignty, or territorial integrity of Ukraine
(a)In generalThe President shall impose the sanctions described in subsection (b) with respect to—
(1)any person, including a current or former official of the Government of Ukraine or a person acting on behalf of that Government, that the President determines has perpetrated, or is responsible for ordering, controlling, or otherwise directing, significant acts of violence or gross human rights abuses in Ukraine against persons associated with the antigovernment protests in Ukraine that began on November 21, 2013;
(2)any person that the President determines has perpetrated, or is responsible for ordering, controlling, or otherwise directing, significant acts that are intended to undermine the peace, security, stability, sovereignty, or territorial integrity of Ukraine, including acts of economic extortion;
(3)any official of the Government of the Russian Federation, or a close associate or family member of such an official, that the President determines is responsible for, complicit in, or responsible for ordering, controlling, or otherwise directing, acts of significant corruption in Ukraine, including the expropriation of private or public assets for personal gain, corruption related to government contracts or the extraction of natural resources, bribery, or the facilitation or transfer of the proceeds of corruption to foreign jurisdictions; and
(4)any individual that the President determines materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services in support of, the commission of acts described in paragraph (1), (2), or (3).
(b)Sanctions described
(1)In generalThe sanctions described in this subsection are the following:
(A)Asset blockingThe exercise of all powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in all property and interests in property of a person determined by the President to be subject to subsection (a) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
(B)Exclusion from the united states and revocation of visa or other documentationIn the case of an alien determined by the President to be subject to subsection (a), denial of a visa to, and exclusion from the United States of, the alien, and revocation in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), of any visa or other documentation of the alien.
(2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of paragraph (1)(A) or any regulation, license, or order issued to carry out paragraph (1)(A) shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
(3)Exception relating to the importation of goods
(A)In generalThe requirement to block and prohibit all transactions in all property and interests in property under paragraph (1)(A) shall not include the authority to impose sanctions on the importation of goods.
(B)Good definedIn this paragraph, the term good has the meaning given that term in section 16 of the Export Administration Act of 1979 (50 U.S.C. App. 2415) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)).
(4)Exception to comply with United Nations Headquarters AgreementSanctions under paragraph (1)(B) shall not apply to an alien if admitting the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.
(c)WaiverThe President may waive the application of sanctions under subsection (b) with respect to a person if the President—
(1)determines that such a waiver is in the national security interests of the United States; and
(2)on or before the date on which the waiver takes effect, submits to the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives a notice of and a justification for the waiver.
(d)Regulatory authorityThe President shall issue such regulations, licenses, and orders as are necessary to carry out this section.
9.Sanctions on persons in the Russian Federation complicit in or responsible for significant corruption
(a)In generalThe President is authorized and encouraged to impose the sanctions described in subsection (b) with respect to—
(1)any official of the Government of the Russian Federation, or a close associate or family member of such an official, that the President determines is responsible for, or complicit in, or responsible for ordering, controlling, or otherwise directing, acts of significant corruption in the Russian Federation, including the expropriation of private or public assets for personal gain, corruption related to government contracts or the extraction of natural resources, bribery, or the facilitation or transfer of the proceeds of corruption to foreign jurisdictions; and
(2)any individual who has materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services in support of, an act described in paragraph (1).
(b)Sanctions described
(1)In generalThe sanctions described in this subsection are the following:
(A)Asset blockingThe exercise of all powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in all property and interests in property of a person determined by the President to be subject to subsection (a) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
(B)Exclusion from the united states and revocation of visa or other documentationIn the case of an alien determined by the President to be subject to subsection (a), denial of a visa to, and exclusion from the United States of, the alien, and revocation in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), of any visa or other documentation of the alien.
(2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of paragraph (1)(A) or any regulation, license, or order issued to carry out paragraph (1)(A) shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
(3)Exception relating to the importation of goods
(A)In generalThe authority to block and prohibit all transactions in all property and interests in property under paragraph (1)(A) shall not include the authority to impose sanctions on the importation of goods.
(B)Good definedIn this paragraph, the term good has the meaning given that term in section 16 of the Export Administration Act of 1979 (50 U.S.C. App. 2415) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)).
(4)Exception to comply with United Nations headquarters agreementSanctions under paragraph (1)(B) shall not apply to an alien if admitting the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.
(c)WaiverThe President may waive the application of sanctions under subsection (b) with respect to a person if the President—
(1)determines that such a waiver is in the national security interests of the United States; and
(2)on or before the date on which the waiver takes effect, submits to the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives a notice of and a justification for the waiver.
(d)Regulatory authorityThe President shall issue such regulations, licenses, and orders as are necessary to carry out this section.
10.Annual report on military and security developments involving the Russian Federation
(a)ReportNot later than June 1, 2015, and June 1 of each year thereafter through 2020, the Secretary of Defense shall submit to the specified congressional committees a report, in both classified and unclassified form, on the current and future military power of the Russian Federation (in this section referred to as Russia). The report shall address the current and probable future course of military-technological development of the Russian military, the tenets and probable development of the security strategy and military strategy of the Government of Russia, and military organizations and operational concepts, for the 20-year period following submission of such report.
(b)Matters To be includedThe report required under subsection (a) shall include the following:
(1)An assessment of the security situation in regions neighboring Russia.
(2)The goals and factors shaping the security strategy and military strategy of the Government of Russia.
(3)Trends in Russian security and military behavior that would be designed to achieve, or that are consistent with, the goals described in paragraph (2).
(4)An assessment of the global and regional security objectives of the Government of Russia, including objectives that would affect the North Atlantic Treaty Organization, the Middle East, or the People's Republic of China.
(5)A detailed assessment of the sizes, locations, and capabilities of the nuclear, special operations, land, sea, and air forces of the Government of Russia.
(6)Developments in Russian military doctrine and training.
(7)An assessment of the proliferation activities of the Government of Russia and Russian entities, as a supplier of materials, technologies, or expertise relating to nuclear weapons or other weapons of mass destruction or missile systems.
(8)Developments in the asymmetric capabilities of the Government of Russia, including its strategy and efforts to develop and deploy cyberwarfare and electronic warfare capabilities, details on the number of malicious cyber incidents originating from Russia against Department of Defense infrastructure, and associated activities originating or suspected of originating from Russia.
(9)The strategy and capabilities of space and counterspace programs in Russia, including trends, global and regional activities, the involvement of military and civilian organizations, including state-owned enterprises, academic institutions, and commercial entities, and efforts to develop, acquire, or gain access to advanced technologies that would enhance Russian military capabilities.
(10)Developments in Russia's nuclear program, including the size and state of Russia's stockpile, its nuclear strategy and associated doctrines, its civil and military production capacities, and projections of its future arsenals.
(11)A description of the anti-access and area denial capabilities of the Government of Russia.
(12)A description of Russia's command, control, communications, computers, intelligence, surveillance, and reconnaissance modernization program and its applications for Russia's precision guided weapons.
(13)In consultation with the Secretary of Energy and the Secretary of State, developments regarding United States-Russian engagement and cooperation on security matters.
(14)Other military and security developments involving Russia that the Secretary of Defense considers relevant to United States national security.
(c)Specified congressional committees definedIn this section, the term specified congressional committees means—
(1)the Committee on Foreign Relations, the Committee on Armed Services, the Select Committee on Intelligence, and the majority leader and minority leader of the Senate; and
(2)the Committee on Foreign Affairs, the Committee on Armed Services, the Permanent Select Committee on Intelligence, and the Speaker and minority leader of the House of Representatives. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
